Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 1, the limitation “,” should change to “:”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ref. No. (JP2013-197136).
As for claim 1, Ref. No. ’136 discloses in Figs. 1-10 and the related text a method comprising, 
depositing an encapsulant 33 over an embedded die 101 (fig. 8), a defect in an upper surface of the encapsulant resulting in a first pit 51 in the upper surface of the encapsulant 33; 

forming a first insulating layer 37 of a redistribution structure directly on the recovery material 35 (fig. 1 and 10); and 
forming a first metal layer 41 of the redistribution structure on (lower side) the first insulating layer 37 (fig. 1 and 10), 
the first metal layer 41 (thermally) coupled to a via 16/17 embedded in the encapsulant 33 (fig. 1 and 8).  

As for claim 8, Ref. No. ’136 discloses the method of claim 1, wherein a thickness of (portion of) the recovery material 35 is the same as a depth of the first pit 51 (fig. 1).  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2015/0137351).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this 

As for claim 1, Cheng et al. disclose in Fig. 7-7T and the related text a method comprising, 
depositing an encapsulant 107 over an embedded die 102, a defect in an upper surface of the encapsulant resulting in a first pit 108 [0111] in the upper surface of the encapsulant 107; 
depositing a recovery material 109 [0113] in the first pit 108 and over the upper surface of the encapsulant 107, the recovery material 113/109 at least partially filling the first pit (fig. 7L); 
forming a first insulating layer 116 of a redistribution structure directly on the recovery material 113/109; and 
forming a first metal layer 112 of the redistribution structure on (lower side) the first insulating layer 116, the first metal layer 112 coupled to a via 102a/104 embedded in the encapsulant 107.  



As for claim 5, Cheng et al. disclose the method of claim 1, further comprising: forming an opening (where 112a formed in) in the recovery material 109, the opening exposing a conductive element 104, wherein the first metal layer 102a contacts the conductive element 104 (fig. 7P).  

As for claim 6, Cheng et al. disclose the method of claim 5, wherein the conductive element 104 is embedded in the encapsulant 107 (fig. 7I-7P). 

As for claim 7, Cheng et al. disclose the method of claim 5, wherein the conductive element 104 is electrically coupled to the embedded die 102 (Fig. 7I-7P).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. No. ’136 (JP 2013-197136) in view of Scanlan et al. (US 2015/0187710).
As for claim 9, Ref. No. ’136 discloses method comprising: 
plating a conductive column 47 on a first redistribution structure 47/48; 
attaching a backside (lower side) of a die to the first redistribution structure 47/48, depositing a molding material 33/32 laterally surrounding the die 101 and the conductive column 47; 
forming a first pit 51 in an upper surface of the molding material 33; 
depositing a recovery material 35 in the first pit, the recovery material 35 comprising a material different from the molding material; and 
forming a first layer 37 of a second redistribution structure 37/41 directly on the recovery material 35.  
Ref. No. ’136 does not disclose an active side of the die being face up; planarizing the molding material. 

Ref. No. ’136 and Scanlan et al. are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ref. No. ’136 because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ref. No. ’136 to include an active side of the die being face up; and planarizing the molding material as taught by Ref. No. ’136 in order reduce thickness and improve the performance of the device (Scanlan et al. [0062]).
 
As for claim 12, Ref. No. ’136 discloses the method of claim 9, except the first pit has a first depth between 3 µm and 50 µm and a first width between 6.5 µm and 200 µm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the first pit has a first depth between 3 µm and 50 µm and a first width between 6.5 µm and 200 µm, in order to optimize the performance of the device.  Futhermore, it has been held that discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).

s 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ref. No. ’136 (JP 2013-197136) in view of Scanlan et al. (US 2015/0187710) further in view of Lin et al. (US 9,318,404). 
As for claim 13, Ref. No. ’136 discloses the method of claim 12, except depositing the recovery material causes a second pit to be formed in the recovery material at a location corresponding to the first pit, TSMP20141322US02Page 3 of 6wherein a second depth of the second pit is less than the first depth and a second width of the second pit is less than the first width.  
Lin et al. teach in Fig. 8 and the related text a method includes depositing the recovery material 256 causes a second pit 194 (fig. 8) to be formed in the recovery material 256 at a location corresponding to the first pit 194 (fig. 4h), TSMP20141322US02Page 3 of 6wherein a second depth of the second pit is less than the first depth and a second width of the second pit is less than the first width (fig. 8). 
Ref. No. ’136, Scanlan et al. and Lin et al. are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined device because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined device to include depositing the recovery material causes a second pit to be formed in the recovery material at a location corresponding to the first pit, TSMP20141322US02Page 3 of 6wherein a second depth of the second pit is less than the first depth and a second width of the second pit is less than the first width, as taught by Lin et al. in order to repair damage to the encapsulant and provide structure supporting (Lin et al. col. 17 line 7-10)

As for claim 14, Ref. No. ’136 discloses the method of claim 9, except the recovery material 35 comprises a epoxy resin.   
Lin et al. teach in Fig. 8 and the related text a recovery material 256 comprises a polymer (col. 16 lines 50-51).  
Ref. No. ’136 and Lin et al. are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Ref. No. ’136 because they are from the same field of endeavor. 
.

Claims 21-22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 9,318,404) in view of Yang et al. (US 2014/0374899). 
As for claims 21-22, Lin et al. disclose in Fig. 4a-8 and the related text a method comprising: 
encapsulating an integrated circuit die 124 in a molding material 164; 
planarizing the molding material 164 (fig. 4g, col. 10 lines 60), 
the planarizing creating a pit 194 in the molding material 164 (etching fig. 4h col. 10 lines 66-col. 11 lines 1-2), the pit having a first depth (fig. 4h); 
depositing a recovery material 256 in the pit 194 and over the molding material 164, the recovery material 256 reducing a depth of the pit (fig. 8), 
the pit having a second depth 194 (fig. 8); and 
forming a first interconnect structure 182 coupled to the integrated circuit die 12.
Lin et al. do not disclose a portion of the first interconnect structure extending into the pit by the second depth, the recovery material interposed between the first interconnect structure and the molding material; and the recovery material extends along a surface of the molding compound, further comprising: electrically coupling the first interconnect structure through the recovery material to the integrated circuit die.  
Yang et al. disclose in Figs. 1 and 5 and the related text a portion of a first interconnect structure 40 extending into a pit 34 by a second depth (fig. 4), a recovery 
Lin et al. and Yang et al. are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Lin et al. to include a portion of the first interconnect structure extending into the pit by the second depth, the recovery material interposed between the first interconnect structure and the molding material, and the recovery material extends along a surface of the molding compound, further comprising: electrically coupling the first interconnect structure through the recovery material to the integrated circuit die as taught by Yang et al. in order to provide interconnections.

As for claim 24-25, the combined device disclosed the method of claim 9, except the recovery material is deposited to a thickness between 5 µm and 50 µm and the first depth is between 3 µm and 50 µm.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the recovery material is deposited to a thickness between 5 µm and 50 µm and the first depth is between 3 µm and 50 µm, in order to optimize the performance of the device.  Futhermore, it has been held that discovering In re Aller, 105 USPQ 233; In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Huang, 100 F.3d 135, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996).

Allowable Subject Matter
Claim 10-11, 15 and 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: “a portion of the first layer of the second redistribution structure extends into the second pit”, as recited in dependent claim 10.
The following is a statement of reasons for the indication of allowable subject matter: “the second recovery material is deposited in the first pit and the second pit”, as recited in dependent claim 15.
The following is a statement of reasons for the indication of allowable subject matter: “forming openings in the recovery material to expose conductive features of the integrated circuit die” as recited in dependent claim 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259. The examiner can normally be reached Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRANG Q TRAN/Primary Examiner, Art Unit 2811